
	

113 SCON 6 IS: Supporting the Local Radio Freedom Act.
U.S. Senate
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. CON. RES. 6
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2013
			Mr. Barrasso (for
			 himself and Ms. Heitkamp) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on
			 Finance
		
		CONCURRENT RESOLUTION
		Supporting the Local Radio Freedom
		  Act.
	
	
		Whereas the United States enjoys broadcasting and sound
			 recording industries that are the envy of the world, due to the symbiotic
			 relationship that has existed among those industries for many decades;
		Whereas, for more than 80 years, Congress has rejected
			 repeated calls by the recording industry to impose a performance fee on local
			 radio stations for simply playing music on the radio, as such a fee would upset
			 the mutually beneficial relationship between local radio and the recording
			 industry;
		Whereas local radio stations provide free publicity and
			 promotion to the recording industry and performers of music in the form of
			 radio air play, interviews with performers, introduction of new performers,
			 concert promotions, and publicity that promotes the sale of music, concert
			 tickets, ring tones, music videos, and associated merchandise;
		Whereas committees in the Senate and the House of
			 Representatives have previously reported that “the sale of many sound
			 recordings and the careers of many performers have benefitted considerably from
			 airplay and other promotional activities provided by both noncommercial and
			 advertiser-supported, free over-the-air broadcasting”;
		Whereas local radio broadcasters provide tens of thousands
			 of hours of essential local news and weather information during times of
			 national emergencies and natural disasters, such as on September 11, 2001, and
			 during Hurricanes Katrina and Rita, as well as public affairs programming,
			 sports, and hundreds of millions of dollars worth of time for public service
			 announcements and local fund raising efforts for worthy charitable causes, all
			 of which are jeopardized if local radio stations are forced to divert revenues
			 to pay for a new performance fee;
		Whereas there are many thousands of local radio stations
			 that will suffer severe economic hardship if any new performance fee is
			 imposed, as will many other small businesses that play music including bars,
			 restaurants, retail establishments, sports and other entertainment venues,
			 shopping centers, and transportation facilities; and
		Whereas the hardship that would result from a new
			 performance fee would hurt businesses in the United States, and ultimately the
			 consumers in the United States who rely on local radio for news, weather, and
			 entertainment, and such a performance fee is not justified when the current
			 system has produced the most prolific and innovative broadcasting, music, and
			 sound recording industries in the world: Now, therefore, be it
		
	
		That Congress should not impose any new
			 performance fee, tax, royalty, or other charge relating to the public
			 performance of sound recordings on a local radio station for broadcasting sound
			 recordings over the air, or on any business for such public performance of
			 sound recordings.
		
